DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 23-42 are objected to because of the following informalities: 
	In the preamble of claim 1, it is suggested to replace “Furnace device” with --A furnace device--.
	In the Preamble of claims 24-41, it is suggested to replace “Furnace device” with --The furnace device--.
	In the preamble of claim 42, it is suggested to replace “Method for heating a blank, in particular a metal blank, by a furnace device” with – A method for heating a blank by the furnace device --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims23-25, 30,37,38 and 42, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 23 and 25-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Probst (US Patent No. 9,082,796).
Regarding claim 23, Probst teaches a furnace or an oven device (i.e.10, see figure 1 and column 11, lines 25-35) for heating a plate or workpiece (12, see figure 1, column 11, lines 25-30 and  column 12, lines 19-25) by convection (see figure 1, the furnace or oven device having: a housing (i.e. process chamber wall 16, see figure 1, column 11, lines 30-35 and column 12 ,lines 26-40), in which a temperature control region (i.e. the space defined between the first and second distribution device 30&32; upper plate (26) and lower plate (28) and enclosing the stack of glass workpiece 66, see figure 1,  column 11, lines 55-67 and column 12, lines 4-30) for temperature-controlling a component part and an adjustment region (i.e. the region above the upper plate (26)   having the heating device 36, see figure 1  and column 12, lines 26-46) are formed, wherein the adjustment region has a temperature control device (i.e. heating device 36, see figure 1  and column 12, lines 26-46) for adjusting a temperature of a temperature control fluid (i.e. process gas  44 with current (35), see figure 1, column 12, lines 19-46 and column 13, lines 3-31), a positioning device (i.e. carrier or roller-mounted trolley (64), see figure 1 and column 13, lines 35-45) for positioning the plate (66) in the temperature control region in a predetermined orientation, and a ventilator (i.e. fan, 46 and 50, see figure 1, and column 12, lines 47-65) which is arranged in the housing and which is adapted to circulate the temperature control fluid  (see in figure 1the gas current (35) of the process gas (44) generated by the ventilators (46 and 50)  in the housing between the temperature control region and the adjustment region in such a manner that the temperature control fluid is flowable in a flow direction along a surface of the plate (see in figure 1 the gas current (35)  flows over the surface of the workpiece or glass (12)  stack (66), also see column 12, lines 19-25, and column 13, lines 50-60).
           Regarding claim 25, Probst teaches a furnace or an oven device (10) in which a fluid guide region (i.e. the region in which the upper  and lower deflector (54 &56), see figure 1 and column 13, lines 15-60) are located is formed in the housing between the temperature control region and the adjustment region, in which fluid guide region the temperature control fluid is adjustable to the flow direction, and wherein the furnace device further has a fluid guide element (i.e. the region in which the upper  and lower deflector (54 &56), see figure 1 and column 13, lines 15-60), which is arranged in the housing, in particular in the adjustment region, for guiding the temperature control fluid, wherein the fluid guide element is formed and arranged in such a manner that the temperature control fluid is deflectable in the flow direction (see the gas current as depicted by the arrows in figure 1) before flowing along a surface of the plate (see in figure 1 the gas current (35)  flows over the surface of the workpiece or glass (12)  stack (66), also see column 12, lines 19-25, and column 13, lines 15-60).              Regarding claim 26, Probst teaches a furnace or an oven device (10) in which a ventilator region (i.e. the two portion of the oven device (10) in which the ventilator (46 and 50 are located , see figure 1, column 12, lines 47-65 and column 13, lines 50-60) is formed in the housing between the temperature control region and the adjustment region, in which ventilator region the ventilator for driving the flow fluid is arranged (see figure 1 and column 12, lines 47-65 and column 13, lines 50-60).            Regarding claim 27, Probst teaches a furnace or an oven device (10), further having a partition wall (i.e. upper plate (26) and lower plate (28), see figure 1 and column 11, lines 55-67 and column 12, lines 4-30), which is arranged in the housing (16) in such a manner that the temperature control fluid flows along the flow direction in the temperature control region and the temperature control fluid flows opposite to the flow direction in a return region (see figure shows the return gas current on the left portion of the device (10), which is separated from the temperature control region by the partition wall (see figure 1 shows as such).              Regarding claim 28, Probst teaches a furnace or an oven device (10) in which  the housing (16) has a first opening (i.e. loading opening (60) see figure 2, column 13, lines 30-43 and column 14, lines 30-67) through which the plate is introduceable into the temperature control region along a charging direction (see figures 1 and  2, column 13, lines 30-43 and column 14, lines 30-67).          Regarding claim 29, Probst teaches a furnace or an oven device (10) in which  the positioning device (i.e. carrier or roller-mounted trolley (64), see figure 1 and column 13, lines 35-45) and the first opening  (60, see figure 2) are formed in such a manner that the charging direction is perpendicular to the flow direction (see figures 1 and 2).             Regarding claim 30, Probst teaches a furnace or an oven device (10) in which   the housing  (16) has a second opening (70, see figure 2 and column 14, lines 30-67) through which the plate is movable out of the temperature control region along the charging direction.            Regarding claim 31, Probst teaches a furnace or an oven device (10) in which    the positioning device  (i.e. carrier (64) comprises a is roller-mounted trolley and as such configured to be displaceably in such a manner that the plate (glass (12)  stack (66) , see figure 1) is movable into and/or is movable out of the environment of the housing through the first opening (60, see figure 2 and column 13, lines 30-43 and column 14, lines 30-67)  into the temperature control region along the charging direction. (see figures 1 and 2).             Regarding claim 32, Probst in figure 1 shows  the positioning device  (64) to comprises a loading unit  (see column 14, lines 30-41, i.e. which meets the claimed charging fork), on which the plate (glass (12)  stack (66) , see figure 1)  is placeable (also see column 13, lines 35-45).            Regarding claim 33, Probst  teaches the positioning device (64) forming a support in the first opening (60) of the housing (16), by which support the positioning device is fixable to the housing (16) (see figures 3 and 4 shows as such).           Regarding claim 34, Probst  teaches a positioning device (64) and a valve plate (62, see figure 2-4, i.e. that is functionally equivalent to the claimed a sealing element) which is displaceable (see column 13, lines 32-44) with the positioning device, wherein the sealing member (valve plate 6) is formed in such a manner that in a position (see figures 2-4) , at which the plate is in a predetermined orientation in the temperature control region, the sealing member seals the first opening (60, see figures 2-4 and column 13, lines 32-44).
Regarding claim 35, Probst in figure 1 for example shows the positioning device (64) positioned in the temperature control region being anchored or gripped in position by anchoring points located on each one of the first and second distribution devices (30 and 32), thereby teaching substantially all aspects of the claim to include a gripping device (met by the anchoring points). 
Regarding claim 36, Probst  teaches a furnace device (10) in which the positioning device (64) has a conveyor path (see figures 1-4), which is arranged within the temperature control region  9seefigures 1-4) and which is configured in such a manner that the plate (glass (12)  stack (66) ) is movable into and/or is movable out of the temperature control region on the conveyor path along the charging direction from the environment of the housing through the first opening (60, see figures 1-4 and column 13, lines 32-44).
Regarding claim 37, Probst teaches a furnace device (10), further having at least one further positioning device for positioning a further plate (note figures 3 and 4 show at least multiple chambers 16 & 16’ sequentially arranged to allow further plate to be treated in batches) in the temperature control region in a further predetermined orientation such that the temperature control fluid is flowable in the flow direction along a surface of the plate (see figure 1),wherein the housing has a further first opening (i.e. entry opening to the other chambers), through which the further plate is introduceable into the temperature control region along the charging direction (see figures 1-4).               Regarding claim 38, Probst  in figures 2-4 shows multiple chambers (16 and 16’) with each showing  at least a positioning device (64) carrying the stack or workpiece  (66) that are arranged in the temperature control region in such a manner that the plate and the further plate are arrangeable parallel to each other.             Regarding claim 39, Probst  in figures 2-4  shows a furnace device having multiple chambers  (16 and 16’) with each including partition wall (26 & 28) , which is arranged between the respective positioning device (64) in the temperature control region; thereby showing substantially all aspects of the claim.              Regarding claim 40, Probst teaches furnace device  (10), further having at least two of each of the upper and lower deflecting elements (54 &56) (i.e. meeting all  aspects of the claimed further fluid guide element) and wherein the further fluid guide element is formed and arranged in such a manner that the temperature control fluid is deflectable in the flow direction before the flowing along a further surface of the further plate (see figure 1 column 13, lines 15-60 and also figures 2-4 for the multiple positioning devices and the multiple temperature control chambers).         Regarding claim 41, Probst teaches a furnace device (10) in which the temperature control device has an electrical heating register (see column 7, lines 20-30).           Regarding claim 42, Probst teaches a method for heating a blank (workpiece or glass (12)  stack (66), also see column 12, lines 19-25, and column 13, lines 50-60), comprising adjusting a temperature of a temperature control fluid (i.e. process gas  44 with current (35), see figure 1, column 12, lines 19-46 and column 13, lines 3-31) by the temperature control device (i.e. heating device 36, see figure 1  and column 12, lines 26-46), positioning the plate  (66, see figure 1, also  see column 12, lines 19-25, and column 13, lines 50-60) in the temperature control region (i.e. the space defined between the first and second distribution device 30&32; upper plate (26) and lower plate (28) and enclosing the stack of glass workpiece 66, see figure 1,  column 11, lines 55-67 and column 12, lines 4-30)  in a predetermined orientation by the positioning device (i.e. carrier or roller-mounted trolley (64), see figure 1 and column 13, lines 35-45), circulating the temperature control fluid in the housing (16, see figure 1) between the temperature control region and the adjustment region (i.e. the region above the upper plate (26)   having the heating device 36, see figure 1  and column 12, lines 26-46) such that the temperature control fluid flows in a flow direction along a surface of the plate (see figure 1).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Probst (US Patent No. 9,082,796) as applied to claim 23 above.
Regarding claim 24, Probst in figure 1 for example shows the flow direction or the gas current (35) oriented substantially parallel (about an angular orientation of about zero. Degree) to the surface of the stacked (66) or the workpieces (12) which meets any one of the claimed angular ranges of alpha, less than 30° or less than 15°; since a 0° angle meet the claimed range. With respect to the claimed laminarly flow of the temperature control fluid along the surface of the plate, Probst is though silent, however it would necessarily flow that said flow pattern would occur in the device of Probst since the claimed angular orientation of the temperature control fluid flow dictating said flow pattern is satisfied by Probst as shown in figure 1.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Danger et al. (US 7,704,447), Moller (US 6,756,566), Nishimura (US 2001/0051323) are also cited in PTO-892.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/           Examiner, Art Unit 1733   
/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733